Detailed Action1
Election/Restriction
Claims 11-15 and 21 are withdrawn from further consideration as being drawn to nonelected groups and species. 
Applicant's election without traverse of Group I, claims 1-9, 16, 17, 19, 20 and 22 in the reply filed on December 20, 2021 is acknowledged.  
Applicant has requested examination of all the pending claims because independent claim 11 has been amended to depend from claim 1.
This argument lacks merit because there is a lack of unity posteriori between dependent claims since claim 1 is not deemed patentable, and, depending claim 11 as well as depending claims within the elected claims (i.e. claims 6-8) do not relate to the same inventive concept. As detailed in the restriction requirement mailed on October 14, 2021 the inventive concepts of claims 6-8 of group I (i.e. a self-piercing rivet comprising a head and a shank, an outer diameter of a top of the shank being greater than an outer diameter of a bottom of the shank before insertion of the rivet) cannot be regarded as the same inventive concept of group II (i.e. a self-piercing rivet comprising a head and a shank, the shank comprising a middle shank portion having a diameter which is less than the diameter of the upper shank portion and the lower shank portion). Since, claim 1 is not patentable, groups I and II do not share a special technical feature. 
The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Objections
Claim 1 is objected to because of an informality: the word “layer” should be inserted after “UHSS” in line 6. Claim 2 is objected to because of an informality: the word “than” should be inserted after “greater” in line 2. Claim 16 is objected to because of informalities: the word “layer” should be inserted after “UHSS” and “non-UHSS” in lines 8 and 12, and, the word “layers” should be inserted after “non-UHSS” in line 11. Claim 19 is objected to because of an informality: for consistency, the word “outer” should be inserted after “the” and before “diameter”.   Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 9, and 19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3, 4, and 9 recite the die. There is insufficient antecedent basis for this limitation.
Claim 9 recites a cavity of the die. It is unclear is this is the same as the die recess introduced in claim 1.
Claim 19 recites a cylindrical opening. It is unclear if this is the same as the 

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2016/0281757 (“Hofmann”).
Regarding claim 1, Hofmann discloses a method of forming a riveted joint (paras. [0002]-[0004]) comprising a UHSS layer (element 34 of fig. 3, paras. [0077] & [0088]) and a non- UHSS layer (element 36 of fig. 3, paras. [0083] & [0088]) using a self-piercing rivet (element 10 of fig. 1, para. [0060]) comprising a head (portion 12 of fig. 1) and a shank (portions 14 & 16 of fig. 1), an outer diameter of a top of the shank being greater than an outer diameter of a bottom of the shank before insertion of the rivet (fig. 1, wherein portion 16 comprises an outer diameter greater than portion 14).
Hofmann further discloses the method comprising: pushing the self-piercing rivet into the UHSS layer such that the lower portion of the shank flares outwards and cuts a slug from the UHSS (fig. 3, paras. [0078] & [0079]); and pushing the flared shank of the self-piercing rivet and the slug into the non-UHSS layer such that the non-UHSS layer deforms into a die recess and flows around an outer surface of the flared shank (fig. 3, paras. [0039], [0045], [0051] & [0084]).
Claim 6 recites the shank comprises an upper portion and a lower portion, the upper portion having a greater diameter than the lower portion. As illustrated in fig. 1 of Hofmann, the upper portion 16 of the shank comprises a diameter larger than the lower portion 14.
Claim 7 recites the shank comprises an upper portion and a lower portion, and wherein the upper portion of the shank is tapered. As illustrated in fig. 1 of Hofmann, the shank comprises an upper portion 16 and a lower portion 14, wherein the upper portion comprises a taper (para. [0070]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of USPGPub No. 2016/0332215 (“Blacket”).
Regarding claim 2, Hofmann fails to explicitly teach a hole cut from the UHSS has a diameter which is greater the outer diameter of the bottom of the shank before insertion of the rivet, and wherein the outer diameter of the top of the shank is sufficiently large to provide contact with the UHSS layer around a circumference of the shank. However, this would have been obvious in view of Blacket.
Blacket is also directed to self-piercing rivets that cut slugs from a workpiece (fig. 7c, paras. [0002] & [0219]). Blacket teaches that during insertion of the rivet the top layer of a workpiece can have a hole larger than the diameter of the shank (para. [0261]). Thus, Blacket 
In this case, both Hofmann and Blacket teach riveting workpieces together wherein a slug is cut from the top workpiece. Blacket teaches one of skill in the art that it is predictable for the rivet to cut a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank. Thus, it would be obvious to modify Hofmann such that the rivet cuts a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank.
Regarding claim 5, Hofmann fails to explicitly teach the outer diameter of a top of the shank is up to 12% larger than the outer diameter of the bottom of the shank. However, this would have been obvious in view of Blacket.
Blacket is also directed to self-piercing rivets that cut slugs from a workpiece (fig. 7c, paras. [0002] & [0219]). Blacket teaches that during insertion of the rivet the top layer of a workpiece can have a hole larger than the diameter of the shank (para. [0261]). Thus, Blacket teaches the top of the shank to have a larger diameter in order to contact the hole in the top layer (figs. 30 & 31, para. [0261]).
In this case, both Hofmann and Blacket teach riveting workpieces together wherein a slug is cut from the top workpiece. Blacket teaches one of skill in the art that it is predictable for the rivet to cut a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank. Thus, it would be obvious to modify Hofmann such that the rivet cuts a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank.
Given the above modification, Hofmann et al. teaches the top of the shank having a diameter greater than the bottom of the shank. Yet, Hofmann et al. fails to explicitly teach up to 12% larger. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not 
Regarding claim 8, Hofmann fails to explicitly teach the shank is tapered from the top of the shank to the bottom of the shank. However, this would have been obvious in view of Blacket.
Blacket is also directed to self-piercing rivets that cut slugs from a workpiece (fig. 7c, paras. [0002] & [0219]). Blacket teaches that during insertion of the rivet the top layer of a workpiece can have a hole larger than the diameter of the shank (para. [0261]). Thus, Blacket teaches the shank to be tapered from a top portion to a bottom portion in order to fill the hole in the top layer (fig. 31, para. [0261]).
In this case, both Hofmann and Blacket teach riveting workpieces together wherein a slug is cut from the top workpiece. Blacket teaches one of skill in the art that it is predictable for the rivet to cut a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing a tapered shank from the top to the bottom. Thus, it would be obvious to modify Hofmann such that the rivet cuts a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing a tapered shank from the top to the bottom.
Regarding claim 9, Hofmann fails to explicitly teach the die includes an annular ridge which extends around a cavity of the die; wherein optionally, the annular ridge includes a tapered face which is generally directed towards the rivet. The broadest reasonable interpretation of this claim does not include the optional limitation. This would have been obvious in view of Blacket.
Blacket is also directed to self-piercing rivets that cut slugs from a workpiece (fig. 7c, paras. [0002] & [0219]). Blacket teaches that the die comprises an annular ridge 112 extending around the cavity 110 of the die (fig. 7b, para. [0217]). During the riveting process, the ridge 112 produces an indentation in the workpiece that forces material into the groove 104 of the 
It would be obvious to modify Hofmann to provide a groove in the rivet and an annular ridge around the cavity of the die. In the case, both Hofmann and Blacket teach riveting workpieces together with a self-piercing rivet. Blacket teaches one of skill in the art that a better interlock is formed when material from the lower workpiece is forced into a groove in the rivet. Blacket achieves this by providing an annular ridge around the cavity of the die. Thus, there would be a reasonable expectation of success that providing a groove in the rivet of Hofmann, and providing an annular ridge around the cavity of the die will provide a interlock between the rivet and the lower workpiece that will prevent movement of the lower workpiece.
Claim 20 recites a vehicle comprising a riveted joint formed according to the method of claim 1. As detailed in the rejection to claim 1 above, Hofmann teaches the method of claim 1. However, Hofmann fails to explicitly teach the riveted workpiece being used in a vehicle. This limitation would have been obvious in view of Blacket.
Blacket teaches that self-piercing rivets joining UHSS and/or non-UHSS layers can join vehicle panels together (paras. [0140] & [0217]). Thus, it would be predictable and obvious to modify the workpieces of Hofmann such that they are configured to be part of a vehicle.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of USPGPub No. 2010/0232906 (“Singh”).
Regarding claim 3, Hofmann fails to explicitly teach the die has a diameter which is no more than 2.5mm greater than the outer diameter of the bottom of the shank before insertion of the rivet. However, this would have been obvious in view of Singh.
Singh is also directed to self-piercing rivets (figs. 1 & 2, paras. [0001]-[0004]). Singh teaches the die diameter to be smaller than usual to reduce the flaring of the rivet shank (para. [0015]). Singh teaches that the diameter of the cavity of the die DM is equal to the shank outer diameter dN plus (0.6 to 1.5)2tM, wherein tM is the thickness of the die side part (paras. [0014] & [0080]). 
M. Thus, in order to reduce flaring of the lower shank portion, it would be obvious to modify Hofmann et al. such that the die cavity diameter is chosen based on the formula D=dN + 1.2tM. 
Given the above modification, if tM is less than or equal to 2.08mm, then the diameter of the cavity of the die will be no more than 2.5 mm greater than the outer diameter of the lower shank. While Hofmann fails to explicitly teach the thickness of the workpieces, merely scaling down the size of the system of Hofmann et al. such that the die side workpiece is less than 2.08 mm thick is not a patentable difference because the system of Hofmann et al. scaled down to the required size would not perform differently than the prior art device. See MPEP 2144.04(IV)(A).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of US Pat No. 6,263,560 (“Edwards”).
Regarding claim 4, Hofmann fails to explicitly teach the die has a diameter which is at least 1.5mm greater than the outer diameter of the bottom of the shank before insertion of the rivet. However, this would have been obvious in view of Edwards.
Edwards is also directed to self-piercing rivets (col. 1 line 5). Edwards teaches that it is typical for the die cavity diameter to be greater than 1.5 mm than the shank diameter, for example the rivet shank to have a diameter of 5mm and the die cavity to have a 9 mm diameter (col. 1 lines 6-11). Thus, it would be predictable that the method of Hofmann can be used with a die cavity diameter that is greater than 1.5 mm with respect to the shank outer diameter. Therefore, it would be obvious to modify Hofmann such that the shank has an outer diameter of 5 mm and the die cavity diameter is 9 mm. 
Claims 16, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blacket in view of Hofmann.
Regarding claim 16, Blacket teaches a method of forming a riveted joint comprising … a non-UHSS layer (figs. 7a-7c, paras. [0214]-[0217]), using a self-piercing rivet comprising a head and a shank, the shank comprising a lower shank portion, and an upper shank portion, a recess extending at least part way into the lower shank portion (fig. 7a, paras. [0215] & [0216]). Blacket further teaches pushing the self-piercing rivet into the [upper] layer such that the lower portion of the shank … cuts a slug from the [upper layer] (figs. 7b & 7c, para. [0219]), pushing the self-piercing rivet and slug into the non-UHSS layer such the lower portion of the shank cuts a slug from the non-UHSS layer (figs. 7b & 7c, para. [0219]); wherein a die (52) receives the slugs of UHSS and non-UHSS, and wherein the die promotes flow of the non-UHSS around an outer surface of the lower shank portion; wherein the upper portion of the shank comes into contact with the [upper] layer (42) around a circumference of the shank (figs. 7b & 7c, para. [0219]).
The rivet in the embodiment of fig. 7 of Blacket fails to explicitly teach an outer diameter of the upper shank portion is greater than an outer diameter of the lower shank portion. However, this would be obvious in view of another embodiment of Blacket. Blacket teaches that during insertion of the rivet the top layer of a workpiece can have a hole larger than the diameter of the shank (para. [0261]). Thus, Blacket teaches the top of the shank to have a larger diameter in order to contact the hole in the top layer (figs. 30 & 31, para. [0261]).
In this case, Blacket teaches different embodiments of self-piercing rivets that are configured to cut slugs from workpieces. Blacket teaches one of skill in the art that it is predictable for the rivet to cut a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank. Thus, it would be obvious to modify the embodiment disclosed in fig. 7 of Blacket such that the rivet cuts a hole in the top workpiece that is larger than the diameter of the bottom of the shank and to fill the hole by providing the top of the shank with a larger diameter than the bottom of the shank.
Blacket fails to explicitly teach the riveted joint also comprising a UHSS layer, and the lower portion of the shank flares outwardly when being pushed into the UHSS layer. However, this is obvious in view of Hofmann.
Hofmann is also directed to self-piercing rivets (para. [0002]). Hofmann teaches a riveted joint comprising a UHSS layer (element 34 of fig. 3, paras. [0077] & [0088]) and a non- UHSS layer (element 36 of fig. 3, paras. [0083] & [0088]). The self-piercing rivet is pushed into 
	In this case, both Blacket and Hofmann are directed to self-piercing rivets that cut a slug from a workpiece. Hofmann teaches that it is known to provide a joint comprising an upper, UHSS layer and a lower, non-UHSS layer. Hofmann also teaches that it is predictable to form the lower portion of the shank of the rivet such that it flares outwardly when cutting a slug from the upper, UHSS layer. Blacket also teaches that it is predictable for one of the layers to be a UHSS layer (paras. [0003], [0050]-[0052] & [0284]). Thus, it would be obvious to modify Blacket such that the top layer is a UHSS layer, and the bottom of the shank flares outwardly when cutting a slug from the UHSS layer.
Regarding claim 17, Blacket further teaches the die comprises an annular ridge (112) which extends around a cavity (110) of the die (fig. 7b, para. [0217]), wherein optionally the annular ridge includes a tapered face which is generally directed towards the rivet. The broadest reasonable interpretation of this claim does not include the optional limitation.
Regarding claim 19, Blacket further teaches the die has a cylindrical opening (element 110 of fig 7B, para. [0217]). Blacket fails to explicitly teach the opening with a diameter which is between 0.5mm and 1mm greater than the diameter of the lower shank portion. However, this would have been obvious in view of Singh.
Singh is also directed to self-piercing rivets (figs. 1 & 2, paras. [0001]-[0004]). Singh teaches the die diameter to be smaller than usual to reduce the flaring of the rivet shank (para. [0015]). Singh teaches that the diameter of the cavity of the die DM is equal to the shank outer diameter dN plus (0.6 to 1.5)2tM, wherein tM is the thickness of the die side part (paras. [0014] & [0080]). 
In this case, both Blacket et al. and Singh are directed to self-piercing rivets wherein the lower shank portion flares outwardly. Singh teaches that it is predictable for the cavity of the die to have a diameter that is equal to the outer diameter of the lower shank plus 1.2tM. Thus, in order to reduce flaring of the lower shank portion, it would be obvious to modify Blacket et al. such that the die cavity diameter is chosen based on the formula D=dN + 1.2tM. 
M is equal to 0.8 mm, then the diameter of the cavity of the die will be between 0.5 and 1 mm greater than the outer diameter of the lower shank. While Blacket fails to explicitly teach the thickness of the workpieces, merely scaling down the size of the system of Blacket et al. such that the die side workpiece is 0.8 mm thick is not a patentable difference because the system of Blacket et al. scaled down to the required size would not perform differently than the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 22, Blacket further teaches a vehicle comprising a riveted joint formed according to the method of claim 16 (paras. [0140] & [0217]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”